Mr. Chibe Justice Del Toro
delivered the opinion of the Court.
Workman Juan Rodriguez Alonso died on November 10, 1936, as the result of an accident that the Manager of the State Insurance Fund did not consider compensable.
In an appeal taken by the beneficiaries, Ramona Diaz and José Arroyo, to the Industrial Commission, said board held that the accident was compensable and remanded the case to the Manager of the Fund who fixed the compensation at $1,292.50, to be distributed among Ramona Díaz and José Arroyo, 60 per cent thereof for the former and 40 per cent for the latter.
Feeling aggrieved by the amount granted and the distribution to be made, he again appealed to the Commission. On March 31, 1939, while the appeal was still pending, the beneficiaries signed a stipulation to the effect that the Manager should pay to each one 40 per cent of the amount fixed, and keep the part remaining unpaid pending the final deci: sion of the appeal taken.
The- Commission approved the stipulation, and when the Manager was notified of its order he moved it to reconsider it on the following grounds:
“If said order were left standing, it wonld make it necessary for the Manager of the State Insurance Fund to adjust the accounts of *679that ease making it necessary to make another adjustment in the near future, thus doubling the work to be done in the case. On the other hand, in our opinion, it creates a precedent that; if followed in the future, would tend to foster litigation and burden this administration with unnecessary work.”
And the Commission held and decided on April 13, last:
“We are perfectly aware of the reason alleged by the Manager to request to be relieved from the duty to comply with our order, and it is clear that if our said order in this ease is going to establish a precedent that might burden with unnecessary work the Management of the State Insurance Fund, we think that we should vacate our order of April 13, 1939, and we instruct the clerk of this board to serve the order of the Industrial Commission dated March 10, 1939, summoning the parties to be heard on the question raised before the Industrial Commission concerning the distribution that should be made between the beneficiaries of the compensation granted by the Manager.”
Arroyo now, under Act No. 45 of 1935, requests this court to review the order of the Industrial Commission of April 13, 1939.
That act does grant to any interested party the right to appeal ,to this court hy writ of review, hut hy section 11 it provides that ‘ ‘ said review may be granted only on questions of law. ’ ’
Aside from the fact- that we are dealing herein with an interlocutory order, since the case before the Commission is still pending final decision, .we think that the order of the Commission approving the stipulation as well as that hy virtue of which it reconsidered its decision, were rendered in the exercise of its discretion, the first order, in furtherance of the interests of the beneficiaries, and the second one, after considering all the interests involved, and it would be necessary to show an abuse of discretion so that a question of law, reviewable by this court, would arise.
After having examined the attendant circumstances we do not think that such an abuse was committed, and, therefore, the appeal is dismissed.